DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on February 1, 2018.  It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the circuitry being configured to be operated in the RHCP mode and in the LHCP mode".  There is insufficient antecedent basis for these limitations “the RHCP mode” and “the LHCP mode” in the claim.  No RHCP "mode" or RHCP "operation" or equivalent thereof is positively recited in claim 1 so as to define the metes and bounds of "the RHCP mode", the same is true of "the LHCP mode".  Those terms are not explicitly recited.   Claim 1 speaks to an RHCP input and an LHCP input which define standalone structures.  Dependent claims 11 and 12 do not clarify and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Apostolos et al., (US 7,852,279), hereinafter Apostolos, in view of Johnston (US 5,784,032), hereinafter Johnston.

Regarding claim 14 Apostolos discloses circuitry for feeding an antenna structure, comprising: a first input for LHCP signals (Fig. 4, at LHCP terminal on the 90 degree hybrid), a second input for RHCP signals (Fig. 4, at RHCP terminal on the 90 degree hybrid); four antenna outputs (Fig. 4, at antenna outputs 1-4); a first quadrature hybrid (Fig. 4, at 64); second and third quadrature hybrids (Fig. 4, at 60 and 62); wherein the first quadrature hybrid is coupled, on the input side, to the first and second inputs and is coupled, on the output side, to the second and third quadrature hybrids (Fig. 4, at 64 is coupled to 60 and 62 via lines 66 and 68), wherein the second quadrature hybrid is coupled, on the output side, to two of the four antenna outputs (Fig. 4, at 60 at antenna terminals 1 and 2), and wherein the third quadrature hybrid is coupled, on the output side, to two further ones of the four antenna outputs (Fig. 4, at 62 at antenna terminals 3 and 4).
Apostolos does not explicitly disclose and at least two delay lines; wherein the at least two delay lines are arranged at two of the four antenna outputs.
Johnston discloses at least two delay lines (column 8, lines 52-55); wherein the at least two delay lines are arranged at two of the four antenna outputs (column 8, lines 52-55).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuitry for feeding an antenna disclosed by Apostolos in accordance with the teaching of Johnston regarding delay lines for antenna circuity in order to retain antenna isolation (Johnston, column 8, lines 16-18) and maximize power transfer (Johnston, column 8, lines 21-23).

    PNG
    media_image1.png
    629
    461
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the at least two delay lines are arranged at two of the four antenna outputs; the circuitry 
 	Apostolos and Johnston are cited as teaching some elements of the claimed invention including a first input for LHCP signals, a second input for RHCP signals, four antenna outputs, a first quadrature hybrid, a second quadrature hybrid, a third quadrature hybrid, and at least two delay lines.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 13, patentability exists, at least in part, with the claimed features of wherein the at least two delay lines are arranged at two of the four antenna outputs; the circuitry comprising fourth and fifth quadrature hybrids connected in series, the fourth quadrature hybrid being connected, on the input side, to the second quadrature hybrid and to the third quadrature hybrid, the four outputs being connected to the four feeding points of the antenna structure.  
 	Apostolos and Johnston are cited as teaching some elements of the claimed invention including a first input for LHCP signals, a second input for RHCP signals, four antenna outputs, a first quadrature hybrid, a second quadrature hybrid, a third quadrature hybrid, and at least two delay lines.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The ISR submitted 10/19/2020 contains analysis considered highly relevant to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Examiner, Art Unit 2845